Citation Nr: 1549249	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide exposure.
 
2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for left herniated pulposus, claimed as a back condition.

3. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to an acquired psychiatric disorder, other than PTSD, to include anxiety and depression.

4. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sleep apnea.

5. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin disorder.

6. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for insomnia.

7. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 through April 1970, including combat service in the Republic of Vietnam.  See DD214.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran submitted a notice of disagreement (NOD) in March 2009 and a statement of the case (SOC) was issued in June 2010.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in July 2010. 

The Board notes this appeal originally included entitlement to service connection for PTSD; however, that issue was granted in a February 2015 rating decision, and as such, is no longer on appeal.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In July 2010 correspondence, the Veteran requested that he be scheduled for a local hearing before a San Juan Regional Office Decision Review Officer.  See July 2010 Disabled American Veterans (DAV) correspondence.  On November 8, 2010, the RO scheduled the Veteran for a November 22, 2010 DRO hearing.  See November 2010 VA Notification Letter.  The record indicates that this hearing was cancelled, but no further information detailing this cancellation exists in the available evidence.  Id. ("hearing cancelled").  Thereafter, a November 2011 statement indicates that "DAV requested a new hearing date," but that the Veteran had not yet been "cited for a new hearing."  See November 2011 VA Form 21-4138.  These sentiments for a new "administrative hearing" were again expressed by the Veteran in statements dated April 16, 2014, and June 6, 2014.  See April 2014 VA Form 21-4138 (Translated: "I am requesting an administrative hearing"); see also  June 2014 VA Form 21-4138 ("I would like to request an administrative hearing."). To date, the RO did not reschedule the Veteran for a DRO hearing, and did not provide a reason why it did not do so. 

The Veteran has the right to one DRO hearing on appeal.  See 38 C.F.R. § 20.1507(a)(2) (2015).  In light of the Veteran's pending requests, which predate the March 2015 certification of the appeal, the Board has no discretion and must remand these matters for the RO to schedule a local hearing before a San Juan Regional Office Decision Review Officer.


Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a DRO hearing in connection with his appeal to be held at the RO in San Juan, the Commonwealth of Puerto Rico.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




